


115 HR 4859 IH: Public Service Loan Forgiveness Inclusion Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 4859
IN THE HOUSE OF REPRESENTATIVES

January 19, 2018
Mr. Foster (for himself, Mr. Meeks, Ms. Judy Chu of California, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the Workforce

A BILL
To amend the Higher Education Act of 1965 to allow certain payments made by public service employees to qualify for public service repayment, and for other purposes.

 
1.Short titleThis Act may be cited as the Public Service Loan Forgiveness Inclusion Act of 2018.  2.Qualifying payments (a)In generalSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— 
(1)in paragraph (1)(A) by inserting subject to paragraph (5), before has made; and (2)by adding at the end the following: 
 
(5)First 60 monthly payments 
(A)In generalFor the purpose of meeting the requirement under subparagraph (A) of paragraph (1), the first 60 monthly payments may be payments under a repayment plan under subsection (d)(1) or (g). (B)ApplicabilityThis paragraph shall apply to borrowers who on or after the date of the enactment of this paragraph have made less than 120 monthly payments under paragraph (1)(A). .  
(b)Notification to borrowersNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall— (1)inform each borrower of a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) of— 
(A)paragraph (5) of section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), as amended by this Act; and (B)the effect of such paragraph on loan cancellation under such section 455(m) (20 U.S.C. 1087e(m)); and 
(2)provide information to such borrowers on how to change repayment plans.  